Citation Nr: 0119902	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  97-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism 
with depression, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to January 
1983.  

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO).  The veteran appeared and testified before 
the undersigned at a personal hearing at the RO in May 1999. 

In a June 2000 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claims of entitlement to service 
connection for a prostate disability, a testicle disability 
and partial paralysis of the left vocal cord.  The Board also 
denied an evaluation in excess of 30 percent for the 
veteran's service-connected hypothyroidism with depression.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  

A November 2000 Joint Motion For Partial Remand And To Stay 
Further Proceedings requested that the Court vacate the June 
2000 Board decision to the extent that it denied entitlement 
to a rating in excess of 30 percent for hypothyroidism with 
depression and dismiss the issues of entitlement to service 
connection for a prostate disability, a testicle disability 
and partial paralysis of the left vocal cord, since the 
veteran had decided not to pursue these claims.  On November 
16, 2000, a Court Order, based on the November 2000 Joint 
Motion, vacated the Board's June 2000 decision on the issue 
of entitlement to an evaluation in excess of 30 percent for 
service-connected hypothyroidism with depression and remanded 
this issue to the Board for readjudication consistent with 
the Court's decision.  The appeal as to the remaining issues 
was dismissed.    

A letter was sent from the Board to the veteran's attorney in 
February 2001, inviting additional argument or evidence in 
support of his appeal.  A brief in support of the issue still 
on appeal was received by the Board in May 2001 and has been 
reviewed.



REMAND

The veteran's service-connected postoperative hypothyroidism 
with depression is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2000).

According to the November 2000 Joint Motion, this case was 
remanded to the Board so that the Board could consider and 
discuss whether an alternative rating under a psychiatric 
diagnostic code, see 38 C.F.R. § 4.130, would yield a higher 
rating for the veteran's service-connected hypothyroidism 
with depression.  

A review of the record reveals some ambiguity as to the 
current severity of the veteran's psychiatric symptomatology.  
Although the veteran was noted on VA examination in July 1998 
to be anxious and depressed, with a diagnosis of moderately 
severe major depression and a global assessment of 
functioning score (GAF) of 50-60, he reported in VA 
outpatient records dated in September 1998 that he was 
feeling good and his depression was considered by the 
examiner to be in remission.  

With respect to rating the veteran's disability under 
Diagnostic Code 7903, in the brief submitted in May 2001, the 
veteran's attorney has suggested that the criteria for a 60 
percent rating have been met, based in part on the veteran's 
complaints of 
"weakness" [see the brief, page 3].  However, the rating 
criteria specifically refer to "muscular weakness".  It is 
unclear whether the complained-of weakness is muscular.  This 
question must be resolved.

The veteran's representative has indicated that, if the case 
cannot be granted on the record on file, the Board should 
remand the issue on appeal for current VA examination.  

The Board further believes that a remand will afford the RO 
the opportunity to readjudicate the claim in light of the 
guidance provided by the Court's order, see Bernard v. Brown, 
4 Vet. App. 384 (1993). 

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of his 
service-connected hypothyroidism with 
depression by any health care providers, 
including VA.  After obtaining any 
necessary consent forms for the release 
of the veteran's medical records, the RO 
should obtain, and associate with the 
file, all such records noted by the 
veteran that are not currently on file.

2.  After the above development has been 
completed, the veteran should be examined 
by a physician with expertise in 
endocrinology to determine the current 
severity of his service-connected 
hypothyroidism.  The veteran's VA claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
before the examination for review of the 
relevant medical history.  Any indicated 
tests or studies should be conducted, and 
all findings should be reported in 
detail.  The examiner should describe all 
symptomatology specifically due to the 
veteran's service-connected disability.  
If muscular weakness is present, this 
should be specifically noted.  The report 
of the examination should be associated 
with the veteran's VA claims folder.

3.  The RO should also arrange for a 
psychiatric examination of the veteran to 
determine the current severity of his 
service-connected depression.  The 
veteran's VA claims file, including a 
copy of this REMAND, must be made 
available to the examiner before the 
examination for review of the relevant 
medical history.  The examiner should 
also provide a GAF score with an 
explanation of the significance of the 
score assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's depression, to include whether 
it renders the veteran unemployable.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
RO should then readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for the veteran's service-
connected hypothyroidism with depression, 
giving due consideration to both the 
diagnostic codes for hypothyroidism and 
for depression, as specified in the Joint 
Motion.

5.  If the benefit sought on appeal is 
not granted, the appellant and his 
attorney should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




